Exhibit 99.1 NEWS RELEASE CONTACT: CreditRiskMonitor.com, Inc. Jerry Flum, CEO (845) 230-3030 ir@crmz.com FOR IMMEDIATE RELEASE CreditRiskMonitor Reports Strong Operating Income for 1st Half of 2010 VALLEY COTTAGE, NY—August 4, 2010—CreditRiskMonitor (OTCBB: CRMZ) reported that revenues increased 20% and 23% to $2.30 million and $4.52 million for the 3 and 6 months ended June 30, 2010, respectively. For the same periods, income from operations of $353,000 and $665,000, respectively, was up sharply from $27,000 and $12,000 in the comparable periods of 2009. Cash, cash equivalents and marketable securities at the end of the six-month period increased $1.36 million to $6.04 million from the 2009 year-end balance of $4.68 million. Jerry Flum, CEO said, “We continue to strongly invest in people, infrastructure and content even though it does and will impact profitability because it’s a fundamental part of our business strategy and we are not restrained by financial leverage.” CREDITRISKMONITOR.COM, INC. STATEMENTS OF OPERATIONS FOR THE 3 AND 6 MONTHS ENDED JUNE 30, 2 3 Months Ended 6 Months Ended June 30, June 30, Operating revenues $ Operating expenses: Data and product costs Selling, general and administrative expenses Depreciation and amortization Total operating expenses Income from operations Other income (expense), net ) Income before income taxes Provision for income taxes Net income $ Net income per share: Basic and diluted $ CREDITRISKMONITOR.COM, INC. BALANCE SHEETS JUNE 30, 2, 2009 June 30, Dec. 31, (Unaudited) ASSETS Current assets: Cash and cash equivalents $ $ Marketable securities Accounts receivable, net of allowance Other current assets Total current assets Property and equipment, net Goodwill Deferred taxes on income Prepaid and other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities: Deferred revenue $ $ Accounts payable Accrued expenses Total current liabilities Stockholders’ equity: Preferred stock, $.01 par value; authorized 5,000,000 shares; none issued Common stock, $.01 par value; authorized 25,000,000 shares; issued and outstanding 7,899,462 and 7,849,462 shares, respectively Additional paid-in capital Accumulated deficit ) ) Total stockholders’ equity Total liabilities and stockholders’ equity $ $ CreditRiskMonitor (http://www.crmz.com) is an Internet-based publisher of financial information, designed to save time for busy corporate credit professionals that competes with Dun & Bradstreet, Equifax and Experian. Safe Harbor Statement: Certain statements in this press release, including statements prefaced by the words "anticipates", "estimates", “believes", "expects" or words of similar meaning, constitute "forward-looking statements" within the meaning of the Private Securities Litigation Reform Act of 1995. Such forward-looking statements involve known and unknown risks, uncertainties and other factors which may cause the actual results, performance, expectations or achievements of the Company to be materially different from any future results, performance or achievements expressed or implied by such forward-looking statements, including, among others, those risks, uncertainties and factors referenced from time to time as "risk factors" or otherwise in the Company's Registration Statements or Securities and Exchange Commission Reports.
